COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §
  Alejandro Diaz,
                                                §                No. 08-18-00184-CV
                       Appellant,
                                                §                  Appeal from the
  v.
                                                §             County Court at Law No. 3
  Luis Aurelio Todd,
                                                §             of El Paso County, Texas
                         Appellee.
                                                §               (TC# 2017-DCV4425)

                                                §

                                           ORDER

       On October 22, 2018 this Court issued an order for mediation referral. The order

required the parties to make any objection to referral within ten days of the order. On October

25, 2018 Appellees filed unopposed motion for extension of time to file and objection to

mediation. Appellee’s motion was Granted. The Court finds Appellees’ objections persuasive.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Record is now due in this Court on or before December 13, 2018.

               IT IS SO ORDERED this 13th day of November, 2018.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.